           Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA


Christopher Mohler,                      )
                                         )
Plaintiff,                               )
                                         )
vs.                                      ) Civil Action File No.
                                         )
ANTHEM, INC.,                            )
a/k/a ANTHEM BLUE CROSS                  )
BLUE SHIELD OF GEORGIA,                  )
                                         )
Defendant.                               )

                                    COMPLAINT
      Plaintiff Christopher Mohler herein sets forth the allegations of his Complaint
against Defendant Anthem, Inc., a/k/a Anthem Blue Cross Blue Shield of Georgia.


                         PRELIMINARY ALLEGATIONS
      1.       Jurisdiction: This action is brought under 29 U.S.C. §§ 1132(a), (e), (f)
and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter
“ERISA”) as it involves a claim by Plaintiff for employee benefits under an employee
benefit plan regulated and governed under ERISA. Jurisdiction is predicated under
these code sections as well as 28 U.S.C. § 1331 as this action involves a federal
question. This action is brought for the purpose of obtaining benefits under the terms
of an employee benefit plan and enforcing Plaintiff’s rights under the terms of an
employee benefit plan. Plaintiff seeks relief, including but not limited to: payment
of benefits, injunctive relief, statutory penalties, prejudgment and post-judgment
interest, and attorneys’ fees and any other related costs.
        Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 2 of 15




       2.    Plaintiff Christopher Mohler is a resident of the City of Lafayette,
Indiana and an employee at Butler Aerospace and Defense (“Butler”).
       3.    Plaintiff was at all relevant times a covered participant under an
employee welfare benefit plan regulated by ERISA and pursuant to which Plaintiff
is entitled to health care benefits.
       4.    Health benefits under the Plan were administered by Defendant
Anthem, Inc. d/b/a Anthem Blue Cross and Blue Shield of Georgia
(“Anthem” or “Defendant”).
       5.    Plaintiff is informed and believes that Anthem is a corporation with its
principal place of business in the State of Georgia, it is authorized to transact and
transacting business in this judicial district, the Northern District of Georgia, and
can be found in the Northern District of Georgia.
       6.    Plaintiff was at all times relevant a covered beneficiary under the Plan.
       7.    The claims at issue herein were specifically administered in this
judicial district. In conjunction with the residency of the Defendant, venue is proper
in this judicial district pursuant to 29 U.S.C. § 1132(e)(2) (special venue rules
applicable to ERISA actions).


             CLAIM FOR RELIEF FOR DENIAL OF BENEFITS
       8.    Plaintiff incorporates by reference the foregoing paragraphs as though
fully set forth herein.
       9.    Plaintiff is on the autism spectrum having been previously diagnosed
with Asperger’s syndrome. Since 2006, Plaintiff has suffered from acute anxiety
and inattentiveness.
       10.   Christopher Mohler is a hero. He has spent a lifetime with autism and
ADHD; forced to tolerate anxiety; lacking in fine motor skills; suffers from a
        Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 3 of 15




misunderstanding of pragmatic language; needs gross motor and physical
coordination; and, is easily distracted.
       11.   Nevertheless, Christopher made himself an airframe design engineer.
A career he obtained via a degree from one of the country’s leading engineering
institutions, Purdue University.
       12.   Christopher has been working as an airframe design engineer at Butler
Aerospace and Defense Systems for six years.
       13.   Christopher lives an admirable life; he works; and through his efforts in
the workplace, has obtained health insurance.
       14.   Christopher is an extremely dedicated employee, normally arriving
early to work and usually requires tremendous urging by his parents to take a sick
day.
       15.   Christopher did this through hard work, aided by exceptional
intelligence. He devoured literature at a young age that many of his typical peers
struggled to read.
       16.   In fact, his vocabulary and use of sentences at an early age surpassed
all the so-called “norms” for his age (over 900 words in his vocabulary at 19 months
of age, and 3-5 word sentences by 21 months of age.
       17.   Motivated by meeting an astronaut, Christopher would eventually
obtain an internship at NASA.
       18.   Although Christopher is extremely intelligent, he struggled with social
etiquette and norms as a child.
       19.   To illustrate, Christopher had a hard time taking conversational turns
with others or changing topics when the listener appeared to lose interest.
       20.   He also experienced difficulty reading another person's body language.
       21.   As Christopher grew older, his parents used concrete verbal cues to
advise him, “You’re going down the wrong road” or it’s “non-negotiable.”
        Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 4 of 15




      22.   He learned that when he heard these expressions that he needed to
immediately modify his behavior.
      23.   Plaintiff was and has been treated by his physician, Dr. Edward B. Aull,
with name-brand prescriptions of Wellbutrin, Concerta, and Focalin to combat this
anxiety and inability to pay attention.
      24.   Plaintiff has been taking these aforementioned name-brand medications
for over 14 years.
      25.   Anthem approved benefits for the Plaintiff’s medication Wellbutrin
since initial authorization from Dr. Aull’s prescribing as medically necessary.
      26.   Christopher was prescribed several generic medications before
Wellbutrin, including Bupropion, which is a generic name for Wellbutrin.
      27.   Dr. Aull began prescribing Wellbutrin in May of 2007 due to the side-
affects of the generic, Bupropion.
      28.   Christopher ultimately could not take generic Bupropion due to
persistent Diarrhea and severe stomach cramps.
      29.   Dr. Aull noted that Christopher is able to hold down his job and perform
fairly well; however, even with these name-brand medications his ability to
concentrate and anxiety still persist.
      30.   Defendant was made aware of these side effects via receipt of Dr. Aull’s
letters and application of Prior Authorization but nonetheless disregarded the
medical necessity of Christopher’s need of name-brand medications.
      31.   The Plaintiff must take Wellbutrin daily to be able to adequately
perform his job, free from side-affects, and function day-to-day without being
overcome by anxiety.
      32.   Wellbutrin is medically necessary for Christopher to accomplish his
daily tasks as an airframe engineer, but also at home and in social situations, where
his struggles persist, even with his name-brand medications.
        Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 5 of 15




      33.   Christopher, through multiple prescriptions and experimentation
without drugs, has not been able to successfully find a replacement for each one of
the aforementioned name-brand medications.
      34.   Christopher has had extreme difficulty with generic Concerta: increased
irritability, stress, increased anxiety, borderline insubordination, decreased focus
because his generic does not work for very long and it wears off at least one and a
half hours sooner than brand-name.
      35.   Christopher has also tried generic Wellbutrin and incurred immediate
severe stomach pains causing him to run to the bathroom multiple times at work.
      36.   Furthermore, the generic Wellbutrin (Adhansia) upsets Christopher’s
GI tract and the Zoloft – that helps him fall asleep (due to his depression and anxiety)
leaves him currently feeling "hung-over” the next day at work.
      37.   Also, to illustrate Plaintiff once had stomach cramps from Thursday to
Saturday afternoon after taking one single generic Wellbutrin pill.
      38.   Christopher has difficulty falling and remaining asleep after taking
Adhansia, which has made him tardy to work on multiple occasions.
      39.   Plaintiff was then prescribed another medication, Clonidine, to assist
him in falling asleep due to his increased anxiety since he is no longer on the name-
brand Wellbutrin.
      40.   Despite Plaintiff’s serious disabilities, Christopher Mohler can drive to
and from his workplace.
      41.   On workdays, Christopher always takes his medications when he first
gets up and before he starts getting ready for work. He thinks it important to make
sure his medications area active before he tries to drive his car.
      42.   Yet in November of 2020, due to taking the generic medications,
Plaintiff could not turn radio on in his car while driving for fear might get distracted
and cause a wreck.
          Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 6 of 15




         43.   This left Christopher looking pale and “at a loss” when talking and
listening to others.
         44.   Talking on the phone, a job duty, has at times been challenging for
Christopher and his anxiety increases, as he must communicate often with remote
co-workers to perform his job.
         45.   Christopher is depressed because he believes he's not working as
efficiently or as effectively on the Adhansia as he was when he was on the brand
Concerta.
         46.   Christopher can tell the difference and is keenly aware of the
importance of doing his job at high levels of performance.
         47.   Oftentimes Christopher senses that his medication is wearing off or not
working as well, which causes him to feel more anxious or depressed.
         48.   The neglect of the Defendant has caused major anxiety and depression,
which has not only caused financial harm but has irreparably damaged Christopher’s
livelihood.
         49.   Anthem knows well about the problems Christopher has with generic
versions of his medications.
         50.   The Defendant previously granted requests for four years as well as
similar requests for Plaintiff’s additional prescriptions of brand Concerta and
Focalin.
         51.   Since Anthem’s initial denial of benefits, the Plaintiff has paid over
$20,000 out-of-pocket for his name-brand medications.
         52.   On January 14, 2020, Dr. Aull faxed the first Prior Authorization to
Anthem along with a supporting letter establishing the medical necessity of the
Plaintiff’s necessity of staying on name-brand Wellbutrin and the very serious
adverse effects Christopher experienced in the past when other medications were
tried.
            Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 7 of 15




       53.      The letter also requested the DAW (Dispense as Written) brand penalty
be removed and that a lower Tier Designation be applied.
       54.      On January 27, 2020 Anthem’s representative contacted Dr. Aull’s
office stating Prior Authorization was not necessary for name-brands Wellbutrin,
Concerta, or Focalin.
       55.      Additionally, the Anthem representative stated it had submitted a trial
claim for all three medications through April and all were accepted.
       56.      The following day Plaintiff received a letter from Anthem stating that
Anthem would not cover Plaintiff’s Wellbutrin or Concerta after April 1st, 2020.
       57.      On February 21, 2020 Plaintiff submitted a second letter from Dr. Aull
addressed to Anthem requesting an appeal of Anthem’s decision not to remove
DAW penalty and/or lower Tier Designation.
       58.      On May 15, 2020 Plaintiff placed multiple phone calls to Anthem
attempting to obtain any info regarding why Chris’ appeal had been denied;
however, no reason was given.
       59.      During the initial submission of the appeal Anthem intentionally began
asking for unnecessary and irrelevant information, including, bizarrely what was the
hospital’s name, address, phone number, the Tax ID number, and whether Plaintiff
was seen on an in-patient or out-patient basis.
       60.      On May 26, 2020 Plaintiff subsequently placed a phone call to the
pharmacy number on back of his insurance card and was informed by a
representative that Anthem would fax two other forms to Dr. Aull that he needed to
fill out.
       61.      These two forms included a DAW Penalty Exemption form and the Tier
Exemption form along with Prior Authorization forms. The Anthem representative
also suggested Dr. Aull could call for a peer-to-peer review.
         Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 8 of 15




        62.   Anthem then obstructed Dr. Aull from attempting to conduct a peer-to-
peer review. There were several phone calls placed and no one was ever available
at the number Anthem provided.
        63.   Anthem did not process this request and asked Dr. Aull to instead call
Butler’s Human Resource Department (“HR”).
        64.   On June 2, 2020 Plaintiff received a letter from Anthem granting Prior
Authorization approval for Plaintiff’s medically necessary prescription of name-
brand Wellbutrin for the duration of 6/2/20-6/21/21.
        65.   In June 2020 an Expedited Appeal for Wellbutrin was submitted by Dr.
Aull to Anthem along with his letters dated 1/23/20, 2/21/20, and 5/19/20, in
addition to the DAW Penalty form.
        66.   However, Anthem never sent a Tier Exception form to Dr. Aull’s office.
        67.   Dr. Aull’s office requested that Anthem send them this form several
times but Anthem ignored these requests.
        68.   On June 26, 2020 Anthem denied the Expedited Appeal stating the
Plaintiff did not qualify but instead would review it as an appeal for the DAW to be
removed.
        69.   Plaintiff never directly received the letter from Anthem documenting
the denial. Plaintiff did however receive a copy of it two months later from Dr.
Aull.
        70.   Butler HR relayed to Plaintiff that Anthem falsely claimed it had never
covered Plaintiff’s three brand prescriptions in the past.
        71.   Butler HR acknowledged to Plaintiff that Anthem was incorrect
because documentation showed proof of Plaintiff’s prescriptions from the previous
year showing that the DAW penalty had been removed and a lower Tier designation
indeed had been granted.
        Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 9 of 15




      72.   On August 7, 2020 Anthem then informed Plaintiff his name-brand
medications were previously “covered in error.”
      73.   Anthem had also previously informed the Plaintiff the same
prescriptions during 2017 were also “covered in error” despite the fact that the
name-brand medications had indeed been covered.
      74.   On August 27, 2020 Plaintiff received an E-mail from HR stating the
appeal was denied and that Anthem relied on its contract having a DAW penalty on
Physician and Member requested brands and the Plan benefit would not allow the
DAW penalty to be waived.
      75.   The Defendant intentionally made Christopher submit necessary
documentation during the appeal process, but then ultimately relying on the
aforementioned argument surround contract language.
      76.   The Defendant refused to follow its Plan language and denied
Christopher a right to adequately appeal its decision.
      77.   The Defendant decided Christopher Mohler would never have a chance
to a successful claim of medically necessary medications.
      78.   On August 29, 2020 Plaintiff requested copy of the Evidence of
Coverage (“EOC”) from Butler HR. On August 31, 2020 Plaintiff received an e-
mail from HR with an EOC letter from Anthem, however it was an incorrect
document.
      79.   On September 4, 2020 Plaintiff again called Anthem Customer Services
to request the EOC; but again, was denied any assistance further thus inhibiting him
from accessing his entitled Plan benefits.
      80.   Plaintiff was finally able to obtain contact with an Anthem
representative regarding the EOC; however, the representative ultimately sent the
EOC for the wrong Plan.
       Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 10 of 15




      81.   With the cut-off date for Second Voluntary Appeal rapidly
approaching, on September 4, 2020 Plaintiff requested a Second Voluntary Appeal
and sent it to the Anthem Grievances and Appeals Department along with other
supporting documents and letters from Dr. Aull.
      82.   Predictably, Plaintiff again called the Anthem Customer Service
number and asked to be transferred to Grievance and Appeals Department and the
call was either immediately cut off or an Anthem representative would direct the
Plaintiff to Butler HR.
      83.   Plaintiff received a letter from Anthem dated 9/9/20 (received on
9/16/20) acknowledging receipt of inquiry stating: “[a]fter review we are not
showing any claim for the DOS hence please resubmit the claim with claim correct
details and DOS.”
      84.   On September 9, 2020 Plaintiff finally received a the EOC from Butler
HR. Noticeably, the EOC stated that Plan Administrators have 30 days from the
plan participants request to furnish the EOC to the beneficiary.
      85.   The Defendant exceeded the 30-day limit due to the Defendant’s
inability to prudently act in the best interest of the beneficiary, Christopher.
      86.   Plaintiff did receive a letter from Anthem acknowledging receipt of
Second Voluntary Appeal.
      87.   On September 16, 2020 Plaintiff spoke with Butler HR in which he
relayed Anthem was again requesting for dates of service documentation for Second
Voluntary Appeal, which Plaintiff had already sent.
      88.   By September 29, 2020, three weeks later, Plaintiff still had not
received any update on what additional information Anthem needed to process
Christopher’s Second Voluntary Appeal.
      89.   On October 2, 2020 Plaintiff received a letter dated 9/28/20 from
Anthem saying the Voluntary Second Appeal was denied, specifically stating:
       Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 11 of 15




              “We received a request for an appeal for: DAW (brand) penalty fee to
             be waived for medication Wellbutrin XL 300mg tablet ER 24h. The
             final coverage decision on this matter was sent to you in a letter dated
             September 8, 2020.”
      90.    However, Anthem had not sent any letter dated 9/8/2020.
      91.    Therefore, Anthem decided it would not give Christopher a reason for
consider the appeal or any subsequent information denial but instead rely on a
former decision.
      92.    The Defendant effectively decided to arbitrarily decide Christopher’s
fate with no actual review or consideration of his latest appeal submission.
      93.    Christopher followed each process diligently for the appeal as outlined
in the Plan document, however, in the end, Anthem decided it would make a rule on
its own and create its own process - without any regard to the Plan and Christopher’s
health status or livelihood.
      94.    Plaintiff also sought clarification from HR on whether the Non-
Formulary Brand Appeal Request option was another available remedy, but none
was given.
      95.    On October 7, 2020 Plaintiff received an E-mail from HR reiterating
contract language prohibits exemption of non-formulary medications, ultimately
stating:
              “According to Anthem, although the medications are not on the
             formulary, the exception would not be allowed due to the brand penalty
             within the contract between Butler Aerospace and Anthem. Based on
             the contract, there is a brand penalty within the contract if there is a
             generic prescription available.”
      96.    On October 9, 2020 Butler HR called and Plaintiff asked if the
Independent Review Group determined whether Christopher qualifies for the Brand
Exception Appeal, and whether Anthem would honor it or would they continue to
say the brand penalty stays in place, but no answer was given.
       Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 12 of 15




      97.   Christopher also contacted a representative from the Pharmacy
Management Company (“Ingenio”) inquiring if the “contract language” again
precluded him from submitting a Non-Formulary Brand Request, however the
representative had no answers and encouraged Christopher to file the
aforementioned request.
      98.   On November 18, 2020 Plaintiff sent a Non-Formulary Brand Request
Appeal to Grievances and Appeals Committee.
      99.   Again, Anthem sent a letter dated 11/29/20 requesting, of all things,
Date of Service information, which Plaintiff had already sent.
      100. On December 4, 2020, Plaintiff received a letter dated 11/20/2020,
informing Christopher his Non-Formulary Brand Request had been denied, stating:

      “The final coverage decision on this matter was sent to you in a letter dated
      September 8, 2020.”

      101. Christopher is ultimately left wondering what the purpose of the EOC
if “contract language” precludes him from appropriately accessing his Plan and
benefits.
      102. In an email after the denial, a representative from Ingenio shared:

      "Below is what I would recommend to the member. The last option for the
      member to try is to file for a Formulary exception through the grievance and
      appeals team. If approved this would allow the NF Wellbutrin XL to process
      as a Tier three medication. This information should be discussed in their EOC
      as well so you can reference that or send them a copy if they have questions
      on how to submit for a formulary exception.”
      103. When in fact, the Defendant had already denied this request – leaving
Christopher astounded.
      104. Finally on December 19, 2020, Christopher received a document dated
12/4/2020, again stating:
        Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 13 of 15




      "We carefully reviewed your appeal and pharmacy benefits. We were
      advised, 'this group and member have a DAW (dispense as written) penalty
      on Physician AND Member requested brands. Unfortunately, we are unable
      to change the previous coverage decision."
      105. Christopher is left demoralized and defeated, unsure where he stands
with any request or how he will obtain his medication so he can continue to perform
his job and attempt living as normal of a life as he can.
       106. Ultimately the Defendant created a system making it impossible for
Christopher to access his Plan and health benefits, yet alone act in his best interest.
       107. Anthem wrongfully denied Plaintiff’s claim for prescription benefits,
in the following respects, among others:
              (a)   Failure to pay medical benefit payments due to Plaintiff at a
              time when Anthem knew, or should have known, that Plaintiff was
              entitled to those benefits under the terms of the Plan;
              (b)   Failure to provide prompt and reasonable explanations of the
              bases relied on under the terms of the Plan documents, in relation to
              the applicable facts and Plan provisions, for the denial of the claims
              for medical benefits;
              (c)   After the claims were denied in whole or in part, failure to
              adequately describe to Plaintiff any additional material or information
              necessary to perfect the claims along with an explanation of why such
              material is or was necessary;
              (d)   Failure to pay for the level of care which Anthem determined
              was medically necessary; and
              (e)   Failure to investigate the merits of the claims properly and
              adequately and/or provide alternative courses of treatment.
      108. Plaintiff is informed and believes and thereon alleges that Anthem
      wrongfully denied Plaintiff’s claims for benefits by other acts or omissions
        Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 14 of 15




       of which Plaintiff is presently unaware, but which may be discovered in this
       litigation and which Plaintiff will immediately make Anthem aware of once
       said acts or omissions are discovered by Plaintiff.
       109. Following the denial of the claims for benefits under the Plan, Plaintiff
exhausted all administrative remedies required under ERISA, and performed all duties
and obligations on his part to be performed.
       110. As a proximate result of the denial of medical benefits, Plaintiff has been
damaged in the amount of all of the medical bills incurred, in a total sum to be proven
at the time of trial.
       111. As a further direct and proximate result of this improper determination
regarding the medical claims, Plaintiff, in pursuing this action, has been required to
incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is
entitled to have such fees and costs paid by Anthem.
       112. Due to the wrongful conduct of Anthem, Plaintiff is entitled to enforce
his rights under the terms of the Plan.


                             REQUEST FOR RELIEF
  Wherefore, Plaintiff prays for judgment against Defendant Anthem as follows:
       113. The Court rightfully order an injunction requiring the Plan to pay for
the Plaintiff’s name-brand prescriptions;
       114. Provide a waiver for future name-brand medications as outlined in
this Complaint;
       115. Payment of health insurance benefits due to Plaintiff under the Plan;
       116. Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’
fees incurred in pursuing this action;
       117. Payment of prejudgment and post-judgment interest as allowed for
under ERISA; and,
 Case 1:21-cv-01319-TCB Document 1 Filed 03/31/21 Page 15 of 15




118. For such other and further relief as the Court deems just and proper.



                         RESPECTFULLY SUBMITTED

                         /s/ Michael F. Braun
                         _____________________________
                         MICHAEL F. BRAUN (GA Bar No.: 079842)
                         5016 Centennial Boulevard, Ste. 200
                         Nashville, Tennessee 37209
                         (615) 378-8942
                         Fax: (629) 255-4445
                         mfb@braun-law.com
